     Case 2:19-cv-00254-MHT-SMD Document 101 Filed 12/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

HARRY R. HALL AND CYNTHIA HALL,

              PLAINTIFFS,

        VS.

OCWEN LOAN SERVICING, LLC, et al.,                        Case No.: 2:19-cv-00254-WC

              DEFENDANTS




PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                 FOR PARTIAL SUMMARY JUDGEMENT

       COME NOW Plaintiffs and submit the following reply to Defendants’ Response and

Opposition to Plaintiffs’ Motion for Partial Summary Judgment (Doc. 94).

                                         ARGUMENT

       The sole issue addressed by Plaintiffs herein is whether or not under the undisputed facts

Ocwen Loan Servicing, LLC (“Ocwen”) is a debt collector as that term is defined Fair Debt

Collection Practices Act, 15 U.S.C. § 1692a(6).

       Defendants’ Response in Opposition to Plaintiffs’ Motion for Partial Summary Judgement

fails to identify a single shred of record evidence to support its argument that it is not a debt

collector for purposes of the FDCPA. Defendants’ arguments flounder in the face of the undisputed

facts. The arguments of Ocwen Loan Servicing, LLC (“Ocwen”) and the Response in Opposition

reinforce the conclusion that the FDCPA is applicable here.

       Moreover, in its opposition, Ocwen does not cite a single case wherein a servicer that

assumed the servicing of a loan in default was not found to be a debt collector. Ocwen correctly
      Case 2:19-cv-00254-MHT-SMD Document 101 Filed 12/11/20 Page 2 of 3




states that the FDCPA applies to the collection of debts that were in default at the time the debt

was obtained, and the undisputed facts are that, as stated in the middle of page 2 of its opposition,

Plaintiffs were behind on their loan payments.

        “Unfortunately, the [FDCPA] does not define the term ‘default.”’ Church v. Accretive

Health, Inc., 654 F. App’x 990, 992 (11th Cir. 2016). However, the Mortgage Note signed by

Plaintiffs, Doc. 79-2 at page 2, does define default as follows:




        Ocwen also admits, on page 2 of Doc. 94, its opposition to Plaintiffs’ Motion for Partial

Summary Judgment, that it is not the original creditor and Plaintiffs were behind on their loan

payments at the time servicing of the loan was transferred. In addition, Ocwen’s corporate

representative testified that the loan payments were behind when Ocwen acquired servicing. See Doc.

79-19 at the top of p. 2.

         Finally, Ocwen treated Plaintiffs’ loan as if it were in default. Ocwen assumed servicing

on February 16, 2013, Doc. 76 ¶ 3. Plaintiffs filed for relief under Chapter 13 in September of

2013, Declaration Of Benjamin M. Verdooren. Doc. 76-2 at ¶ 12. During the Chapter 13 case,

Ocwen filed a proof of claim for late charges that were due as far back as March 16, 2012. See

Doc 76.2 Ex A to Declaration Of Benjamin M. Verdooren. The Proof of Claim alone proves that

Ocwen considered the Plaintiffs’ loan to be in default when it assumed servicing.



                                                     2
     Case 2:19-cv-00254-MHT-SMD Document 101 Filed 12/11/20 Page 3 of 3




                                        CONCLUSION

       For all the reasons stated above the Plaintiffs’ Motion for Partial Summary Judgment is

due to be granted.

                      Respectfully submitted this the 11th day of December 2020.

                                                    /s/Earl P. Underwood, Jr.
                                                    EARL P. UNDERWOOD, JR.
                                                    Attorney for Plaintiffs


       OF COUNSEL:
       UNDERWOOD & RIEMER, P.C.
       21 S Section Street
       Fairhope, Alabama 36532
       Phone: 251.990.5558
       Email: epunderwood@alalaw.com


                                        CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served upon the on all parties via this Court’s

CM/ECF electronic filing system on December 11, 2020.

                                                     /s/ Earl P. Underwood, Jr.
                                                    EARL P. UNDERWOOD, JR.




                                                    3
